     Case 4:21-cv-00187-MW-MAF Document 36 Filed 05/28/21 Page 1 of 11




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

FLORIDA STATE CONFERENCE OF
BRANCHES AND YOUTH UNITS OF
THE NAACP, DISABILITY RIGHTS
FLORIDA, and COMMON CAUSE,

      Plaintiffs,

v.                                             CASE NO. 4:21-cv-187-MW/MAF

LAUREL M. LEE, in her official
capacity as Secretary of State of
Florida,

     Defendant.
________________________________/

            SECRETARY OF STATE’S MOTION TO DISMISS
            WITH INCORPORATED MEMORANDUM OF LAW

      I.     Introduction

      The Plaintiffs challenge five of the thirty-two sections of Chapter 2021-11,

Laws of Florida, but still call the bill “a sweeping set of provisions” that are “just

the latest in a long line of voter suppression laws.” Doc. 1 at ¶¶ 4, 5. The Plaintiffs

are entitled at the pleading stage to their (mis)characterization of a law that does

everything from mandating load and capacity testing for election infrastructure to

requiring more transparent reporting and canvassing of election results. But the

Secretary of State is entitled to facts of the “simple, concise, and direct” variety

organized around “separate count[s].” Fed. R. Civ. P. 8(d)(1), 10(b). The Secretary
     Case 4:21-cv-00187-MW-MAF Document 36 Filed 05/28/21 Page 2 of 11




is also entitled to an explanation of how she, as the only Defendant, is the cause of

any and all alleged harm under the Plaintiffs’ theory of the case. See Jacobson v.

Florida Secretary of State, 974 F.3d 1236 (11th Cir. 2020). The Plaintiffs provide

neither the “simple, concise, and direct” allegations nor the explanation required by

Article III of the U.S. Constitution and the Eleventh Circuit’s decision in Jacobson.

Because enmity and hyperbole are no substitute for well-pled facts, this Court should

dismiss the Plaintiffs’ Complaint under Rules 8(a)(2), 10(b), and 12(b)(1).

      II.    Argument

             A.     Shotgun complaints always miss the mark.
      Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain statement

of the claim showing that the pleader is entitled to relief.” “While detailed factual

allegations are not required to survive a motion to dismiss, ‘Rule 8(a)(2) still requires

a “showing,” rather than a blanket assertion, of entitlement to relief.’” Beekman v.

Freddie Mac, 827 F. App’x 999, 1001 (11th Cir. 2020) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007)). Rule 10(b) further provides that “claims or

defenses [must be stated] in numbered paragraphs, each limited as far as practicable

to a single set of circumstances.” The purpose of these rules is “to require the pleader

to present his claims discretely and succinctly, so that,” among other things, “his

adversary can discern what he is claiming and frame a responsive pleading” and “the

court can determine which facts support which claims and whether the plaintiff has


                                           2
     Case 4:21-cv-00187-MW-MAF Document 36 Filed 05/28/21 Page 3 of 11




stated any claims upon which relief can be granted . . . .” Weiland v. Palm Beach

Cty. Sheriff’s Office, 792 F.3d 1313, 1320 (11th Cir. 2015) (citations omitted).

“Complaints that violate either Rule 8(a)(2) or Rule 10(b), or both, are often

disparagingly referred to as ‘shotgun pleadings.’” Id. “The most common type [of

shotgun pleading]—by a long shot—is a complaint containing multiple counts where

each count adopts the allegations of all preceding counts, causing each successive

count to carry all that came before and the last count to be a combination of the entire

complaint.” Id. at 1321. “[A] district court that receives a shotgun pleading should

strike it and instruct counsel to replead the case—even if the other party does not

move the court to strike the pleading.” Estate of Bass v. Regions Bank, Inc., 947

F.3d 1352, 1358 (11th Cir. 2020) (citations omitted).

      The Plaintiffs’ Complaint misses the mark. The Complaint begins with over

one hundred paragraphs of factual allegations. Five conclusory counts follow, each

with numbered paragraphs. The Plaintiffs fail to match any of the over one hundred

factual allegations to any of the five counts. Each count simply incorporates by

reference all preceding paragraphs, which the Eleventh Circuit criticized in Weiland.

Worse still, each count also incorporates by reference all subsequent paragraphs. So

each of the five counts includes all 178 paragraphs in the Complaint, leaving the

reader to guess which paragraphs are relevant to which claim. “It is not the duty of

the defendant[] or [the] Court to sift through the Complaint and guess which factual


                                           3
     Case 4:21-cv-00187-MW-MAF Document 36 Filed 05/28/21 Page 4 of 11




allegations support which claims.” Discon Inc. v. NYNEX Corp., No. 90-CV-546A,

1992 WL 193683, at *16 (W.D.N.Y. June 23, 1992). That burden rests squarely on

the Plaintiffs and they have not carried it.

       Thus, this Court should dismiss the Complaint for failure to comply with

Rules 8(a)(2) and 10(b). See Estate of Bass., 947 F.3d at 1358.

              B.     At the very least, Jacobson requires dismissal of
                     Counts III, IV, and V.
       While not a model of clarity, one thing is clear from the Complaint: the

Secretary is the only named Defendant. In Jacobson, however, the Eleventh Circuit

held that simply suing the Secretary was not enough—that plaintiffs lacked standing

to challenge Florida’s ballot order statute “because any injury would be neither

traceable to the Secretary nor redressable by relief against her.” 974 F.3d at 1253.

The Eleventh Circuit explained that “[t]o satisfy the causation requirement of

[Article III] standing, a plaintiff’s injury must be ‘fairly traceable to the challenged

action of the defendant, and not the result of the independent action of some third

party not before the court.’” Id. (citations omitted). The holding was rooted in the

recognition that the general statutory provisions concerning the Secretary’s role as

chief election officer do not provide the necessary causal link; and that county

Supervisors of Elections act as independent constitutional officers responsible for

implementing the State’s election laws. Id. Because the injury alleged stemming

from a ballot order statute was attributable, if at all, to the Supervisors, the plaintiffs

                                            4
     Case 4:21-cv-00187-MW-MAF Document 36 Filed 05/28/21 Page 5 of 11




in Jacobson lacked Article III standing to sue the Secretary. Jacobson thus requires

the Plaintiffs to link the Secretary to the injuries they allege and the relief they seek.1

This the Plaintiffs do not do in their Complaint.

      Section II. A. of the Complaint includes the same boilerplate allegation for

each of the Plaintiffs:

      SB 90’s restrictive provisions will severely burden or deny the right to
      vote of the [Plaintiff’s] members [or constituents] by imposing new and
      burdensome identification requirements for voters requesting VBM
      ballots; restrictions and burdensome requirements for standing VBM
      applications; severe limitations on where, when, and how drop boxes
      can be used; limitations on third-party VBM ballot return; and potential
      criminal penalties for individuals who provide free food and water or
      other assistance to voters.

Doc. 1 at ¶¶ 18, 22, 24. All of these alleged injuries would result from either: the

review of voter identification in connection with vote-by-mail (“VBM”) ballot

requests; the renewal of standing VBM applications; the operation and monitoring

of drop boxes; the acceptance of VBM ballots from third parties; or the supervision

of election-day voting lines. All of these activities include prominent roles for the

Supervisors of Elections; the last two are the exclusive province of the Supervisors.

But not one of the Supervisors is listed as a Defendant.

      Counts at the end of the Complaint allege other injuries, but none are

specifically attributable to the Secretary. Count I is a claim under section 2 of the


1
  Specifically, as standing is a threshold determination, the Plaintiffs must “clearly
. . . allege facts demonstrating” standing. Warth v. Seldin, 422 U.S. 490, 518 (1975).
                                            5
     Case 4:21-cv-00187-MW-MAF Document 36 Filed 05/28/21 Page 6 of 11




Voting Rights Act. It refers to “social, economic, and historical conditions” that are

obviously beyond the Secretary’s control; actions by the “Florida Legislature” and

“legislators,” not the Secretary; and the “totality of circumstances” without

explaining which of the circumstances are the Secretary’s fault. Doc. 1 at ¶¶ 128-

130. Count II is an Anderson/Burdick2 claim under the First and Fourteenth

Amendments to the U.S. Constitution.            It refers to “implementation and

enforcement” of the new legislation without pointing to anything in particular. Id.

at ¶ 139. Count III is an Americans with Disabilities Act (“ADA”) claim concerning

a failure to provide reasonable accommodations for disabled voters returning VBM

ballots or voting in person, tasks within the Supervisors’ purview. Id. at ¶¶ 149-152.

Count IV is a First Amendment claim focused entirely on alleged restrictions

imposed on those interacting with voters in voting lines, which touches on an

exclusive responsibility of the Supervisors to manage voting lines. Id. at ¶¶ 158-

164. Count V is a vagueness and overbreadth challenge to the alleged restrictions

on interactions with those waiting in voting lines, referring only to “local officials,

law enforcement officers, and prosecutors” —not the Secretary. Id. at ¶ 169.

      The Prayer for Relief ignores that the Supervisors are independent

constitutional officers.   There, the Plaintiffs ask for “[a]n injunction barring



2
 The full citations are as follows: Anderson v. Celebrezze, 460 U.S. 780 (1983)
and Burdick v. Takushi, 504 U.S. 428 (1992).
                                          6
     Case 4:21-cv-00187-MW-MAF Document 36 Filed 05/28/21 Page 7 of 11




Defendant and her agents, officers, employees, and successors, and all persons

acting in concert with each or any of them or under their direction” from enforcing

any of the five sections of Chapter 2021-11. Id. at ¶ 173.

      Much like the Jacobson plaintiffs, the Plaintiffs in this case are left trying to

impute some causal connection between the Secretary and their alleged injuries by

pointing to the Secretary’s role as “chief election officer.” So they cite to the

Secretary’s general responsibilities to:

      [o]btain and maintain uniformity in the interpretation and
      implementation of the election laws,” Fla. Stat. § 97.012(1); to adopt
      rules to implement new laws, including SB 90; to enforce compliance
      with the Florida Election Code and with rules adopted by the
      Department of State, id. § 97.012(14), to “[c]reate and administer a
      statewide voter registration system as required by the Help America
      Vote Act of 2002,” id. § 97.012(11); to “[p]rovide written direction and
      opinions to the supervisors of elections on the performance of their
      official duties with respect to the Florida Election Code or rules adopted
      by the Department of State,” id. § 97.012(16); and to perform other
      tasks as set by state law.

Id. at ¶ 25. They also cite to a section of the new law which provides: “If any drop

box is left accessible for ballot receipt other than as authorized by this section, the

supervisor is subject to a civil penalty of $25,000. The [D]ivision [of Elections] is

authorized to enforce this provision.” Id. at ¶ 27 (citing § 28 Chapter 2021-11).

      Yet Jacobson cautioned against the use of generally applicable provisions to

bridge the causal gap for purposes of Article III standing. Jacobson, 974 F.3d at

1254 (citing Lewis v. Gov. of Ala., 944 F.3d 1287, 1300 (11th Cir. 2019) (en banc)).


                                           7
     Case 4:21-cv-00187-MW-MAF Document 36 Filed 05/28/21 Page 8 of 11




That is because “the Supervisors [and other local officials] are independent officials

under Florida law who are not subject to the Secretary’s control.” Id. at 1253.

Indeed, the Florida Constitution makes Supervisors independent constitutional

officers; boards of county commissioners compensate the Supervisors and set the

budget for their offices; and only the Governor together with the Florida Senate can

suspend and remove a supervisor, not the Secretary. Id. at 1253-54 (collecting

citations). The Supervisors and other local officials are not agents of the Secretary

and are not bound by judgments against the Secretary, persuasive as any judgments

might be on an issue. See id. (citing Lewis, 944 F.3d at 1305).

      Under the most charitable of readings,3 if re-pled, the Plaintiffs might satisfy

Jacobson’s causation requirement for their Voting Rights Act (Count I) and

Anderson/Burdick (Count II) claims. The Plaintiffs’ theory for both claims appears

to be that the five sections of Chapter 2021-11 being challenged—taken as a whole—

result in deprivation of the right to vote (the Voting Rights Act claim) or impose an

undue burden on the right to vote (the Anderson/Burdick claim). The Secretary has

a role in implementing some of the challenged provisions such as the voter


3
  The Secretary offers this reading of the Complaint because, at the pleading stage,
“general factual allegations of injury resulting from the defendant’s conduct may
suffice, for on a motion to dismiss [courts] presume that general allegations embrace
those specific facts that are necessary to support the claim.” Lujan v. Defenders of
Wildlife, 504 U.S. 555, 561 (1992) (citations omitted). The reading is charitable
because, “[i]t is not . . . proper to assume that [the Plaintiffs] can prove facts that
[they] ha[ve] not alleged.” Twombly, 550 U.S. at 563 n.8 (citations omitted).
                                          8
     Case 4:21-cv-00187-MW-MAF Document 36 Filed 05/28/21 Page 9 of 11




registration requirements. According to the Plaintiffs’ theory, because the Secretary

might somehow contribute to the alleged harm under Counts I and II, some relief

against her could redress some of the alleged harm; so, they could have standing to

sue the Secretary. The same cannot hold true for Counts III, IV, and V. The

Secretary has no obvious role in providing ADA accommodations for individual

voters returning VBM ballots or voting in person (Count III), see Doc. 1 at ¶¶ 149-

152, or in managing lines at precincts (Counts IV and V). Id. at ¶¶ 158-164, 169.

So even if Plaintiffs re-plead, they have no standing to sue the Secretary for the

claims in Counts III, IV, and V. And this Court cannot order relief against the

Secretary on Counts III, IV, and V where that relief would not redress the Plaintiffs’

alleged injuries. See Valley Forge Christian College v. Americans United for

Separation of Church and State, 454 U.S. 464, 472 (1982).

      Thus, consistent with Federal Rule of Civil Procedure 12(b)(1) and the

Eleventh Circuit’s decision in Jacobson, at a minimum, this Court should dismiss

Counts III, IV, and V of the Complaint.

      III.   Conclusion

      “Federal courts are not constituted as free-wheeling enforcers of the

Constitution and laws.” Wood v. Raffensperger, 981 F.3d 1307, 1313 (11th Cir.

2020) (citations omitted). The Plaintiffs must adequately allege facts and establish




                                          9
    Case 4:21-cv-00187-MW-MAF Document 36 Filed 05/28/21 Page 10 of 11




subject matter jurisdiction for each claim before proceeding. They have failed to do

so here. The Secretary thus asks this Court to dismiss the Complaint.

                                      Respectfully submitted by:
                                          BRADLEY R. MCVAY (FBN 79034)
                                          General Counsel
                                          brad.mcvay@dos.myflorida.com
                                          ASHLEY E. DAVIS (FBN 48032)
                                          Deputy General Counsel
                                          ashley.davis@dos.myflorida.com
                                          Florida Department of State
                                          R.A. Gray Building Suite, 100
                                          500 South Bronough Street
                                          Tallahassee, Florida 32399-0250
                                          Phone: (850) 245-6536
                                          Fax: (850) 245-6127

                                          /s/ Mohammad O. Jazil
                                          MOHAMMAD O. JAZIL (FBN 72556)
                                          mjazil@hgslaw.com
                                          GARY V. PERKO (FBN 855898)
                                          gperko@hgslaw.com
                                          Hopping Green & Sams, P.A.
                                          119 South Monroe Street, Suite 300
                                          Tallahassee, Florida 32301
                                          Phone: (850) 222-7500
                                          Fax: (850) 224-8551

                                          Counsel for Secretary of State Lee

Dated: May 28, 2021




                                        10
    Case 4:21-cv-00187-MW-MAF Document 36 Filed 05/28/21 Page 11 of 11




         CERTIFICATE OF COMPLIANCE WITH LOCAL RULES
      The undersigned certifies that the foregoing complies with the size, font, and

formatting requirements of Local Rule 5.1(C), and that the foregoing complies

with the word limit in Local Rule 7.1(F); this motion and memorandum of law

contains 2228 words, excluding the case style, signature block, and certificates.

                                          /s/ Mohammad O. Jazil
                                          Attorney




                         CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that a true and correct copy of the foregoing was served

to all counsel of record through the Court’s CM/ECF system on May 28, 2021.

                                         /s/ Mohammad O. Jazil
                                         Attorney




                                         11
